                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LARRY JOE COLLINS,                          :   CIVIL ACTION NO. 3:12-CV-2244
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
WARDEN B. A. BLEDSOE, et al.,               :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 2nd day of October, 2019, upon consideration of defendants’

motion (Doc. 230) in limine, wherein defendants seek exclusion of all evidence

related to plaintiff’s cell extraction on May 4, 2011, except as to a particular “Fifteen

Minute Restraints Check Form” from that date, and the court noting that plaintiff’s

excessive-force claims related to the May 4, 2011 cell extraction have been resolved

at the Rule 56 stage in defendants’ favor, (see Doc. 186 at 3; Doc. 180 at 13-15), and

that those events are largely unrelated to the May 3, 2011 allegations of excessive

force that remain pending for trial, and the court thus finding that the May 4, 2011

events have little relevance or probative value with respect to the surviving claims,

see generally FED. R. EVID. 401, and the court further concluding that the “Fifteen

Minute Restraints Check Form” is equally irrelevant to the pending May 3, 2011

excessive-force claims, it is hereby ORDERED that:
1.   Defendants’ motion (Doc. 230) in limine is GRANTED in part and
     DENIED in part.

2.   Both parties are PRECLUDED from discussing, referencing, or
     introducing evidence related to the May 4, 2011 cell-extraction events
     or any documentary or video evidence related thereto.



                               /S/ CHRISTOPHER C. CONNER
                               Christopher C. Conner, Chief Judge
                               United States District Court
                               Middle District of Pennsylvania
